                                UNITED STATES DISTRICT COURT
                                   DISTRICT Of NEtY JERSEY


 LAWRENCE BROWN,                                              Civil Action No. 18-17717 (JLL)

                  Petitioner,
                                                               MEMORANDUM OPINION
        V.


 PATRICK NOGAN,

                  Respondent.


       IT APPEARING THAT:

        1. On or about December 23, 201$, Petitioner, Lawrence Brown, filed a petition for a writ

of habeas corpus challenging his 2013 state court robbery convictions. (ECF No. 1 at 1, 15).

       2. On January 25, 2019, this Court screened Petitioner’s hab,as petition pursctant to Rule

4 of the Rules Governing Section 2254 Cases and entered an order which directed Petitioner to

show cause why his petition should not be dismissed as time barred. (ECF No. 3).

       3. On February 26, 2019, Petitioner filed a response to that order. (ECF No. 4).

       4. Petitions for a writ of habeas    corpus   brought pursuant to 2$ U.S.C.     §   2254 are subject

to a one-year statute of limitations, which in       cases   such   as   this one begins to run when the

petitioner’s conviction becomes final upon either the conclusion of direct review or the expiration

of the time for seeking such     review,   up to and including the 90-day period for the filing of a

certiorari petition to the United States Supreme Court. See Ross v. Vctrano, 712 f.3d 784, 798 (3d

Cir. 2013): Jenkins v. Steperintenclent of Lctitrel flighlctnds, 705 F.3d $0, 84 (3d Cir. 2013): see

also 2$ U.S.C.   § 2244(d)(l )(A). According to the petition and Petitioner’s response to the Court’s
Order to Show Cause, Petitioner pled guilty to the robbery charges in October 2012, and was

ultimately sentenced on April 26. 2013. (Document 2 attached to ECF No. 1 at 2: ECF No. I at I;
ECF No. 4 at 1). Petitioner did not file a direct appeal, and his conviction therefore became final

forty-five days later on June 10, 2013. See N.J. Court Rule 2:4-1 (direct appeals of final judgments

“shall be filed within 45 clays of their entry”). Petitioner’s one-year limitations period would

therefore have begun to run on that date, and would have expired one year later on June 10, 2014,

absent some basis for tolling. Ross, 712 F.3d at 798.

         5. While the one-year limitations period is subject to statcttory tolling, that tolling only

applies during the period where a “properly filed” petition for post-conviction relief is pending in

the state courts. Jenkins, 705 F.3d at $5.      According to Petitioner, he did not file his post-

conviction relief petition until March 11, 2015. (ECF No. I at 3; ECF No. 4 at 2). Because

Petitioner did not file his post—conviction relief petition until nine months after his one-year

limitations period had expired, statutory tolling would be of no benefit to Petitioner absent some

basis for equitable tolling. Additionally, the Court notes that Petitioner’s PCR petition was denied

on June 29. 2016. See State v. Brown, No. A-0671-l6Tl, 2017 WL 6421036, at l (N.J. App.

Div. Dec. 18, 2017). Petitioner appealed, and the Appellate Division affirmed the denial of his

PCR petition on December 18, 2017. Id. The New Jersey Supreme Court thereafter denied

Petitioner’s petition for certification on May 21, 2018. See State v. Brown, 235 N.J. 396 (201$).

Petitioner did not file his petition until December 23, 201$, just over seven months later. (See

ECF No. I at 1 6). Thus, even granting Petitioner the benefit of statutory tolling while his PCR

petition remained pending, his habeas petition is time barred by just over sixteen months absent

some basis for equitable tolling.

         6. Equitable tolling “is a remedy which should be invoked ‘only sparingly.” Lhiited States

i.   Bass, 26$ F. App’x 196, 199 (3d Cir. 200$) (quoting United States v. Midglev, 142 F.3d 174,

179 (3d Cir. 199$)). To receive the benefit of equitable tolling, a petitioner must show “(1) that



                                                  9
he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

his way.” Ross, 712 F.3d at 798-99 (quoting Pace v. DiGuglie/mo, 544 U.S. 408. 418 (2005)): see

ct/so United States    i’.   Johnson, 590 F. App’x 176, 179 (3d Cir. 2014)        (citing   Pctbon v. Mcthctnov,

654 F.3d 385, 399 (3d Cir. 2011)). The diligence prong of this test requires “reasonable diligence,

not maximum. extreme, or exceptional diligence.” Ross, 712 F.3d at 799. This diligence must be

demonstrated not oniy as to the filing of the petitioner’s habeas petition, but also throughout the

period during which the petitioner is seeking to exhaust state remedies. Id. Neither lack of counsel,

lack of legal knowledge or ability, nor a lack of information as to when the limitations period

expires are sufficient to excuse a petitioner’s failure to pursue his rights with reasonable diligence.

Id. at 799-800.

       7. In his response to the Court’s Order to Show Cause, Petitioner argues that this Court

should excuse his late filing because he was transferred several times during his federal

incarceration   —   from Brooklyn. New York. to Minersville. Pennsylvania. in or around March 2013,

then from Minersville to Oklahoma later in 201 3 after he spent nine months in what Petitioner

refers to as “detention” without further explanation, and then to Pine Knot, Kentucky in December

20 14. (ECF No. 4 at 2). Petitioner then states that he was transferred back to state custody in New

Jersey after the filing of his PCR petition. (Id.). According to Petitioner, it sometimes took weeks

or “even months” for his personal property to arrive during some of these transfers. Although

Petitioner does not elaborate further, he appears to be suggesting that these delays in the delivery

of his property delayed him        in   filing his collateral attacks on his conviction. (Id.). Petitioner does

not explain how or why his property was necessary for the filing of his PCR petition or his habeas

petition. nor does he in any way explain what actions he took to diligently pursue his rights

throughout the period between his sentencing in 2013 and his filing of this petition in 201$.



                                                          3
        8, This Court finds the fact that Petitioner had been transferred is insufficient to amount to

an “extraordinary circumstance” warranting equitable tolling. Prison transfers are part and parcel

of the serving of a prison sentence, and Petitioner’s failure to explain how the late delivery of his

personal belongings prevented him from pursuing his rights in the state court or before this Court

likewise prevents that from amounting to an exceptional circumstance.

        9. Even had Petitioner shown an exceptional circumstance, he would still not be entitled

to equitable tolling as he has utterly failed to detail any steps that he took during his incarceration

which would show that he was acting with reasonable diligence. Because Petitioner has not

presented any facts which would support a finding of reasonable diligence throughout the

limitations period, he cannot show that he is entitled to any equitable tolling, let alone the sixteen

months of equitable tolling he would require to render his current habeas petition timely. Ross,

712 F.3d at 799-800; see also Brown    i’.   Shannon. 322 f.3d 768, 774 (3d Cir. 2003). As Petitioner

is not entitled to equitable tolling, his habeas petition is clearly time barred by over sixteen months,

and his petition must be dismissed as such.

        10. Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a

habeas proceeding where that petitioner’s detention arises out of a state court judgment unless he

has “made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or thatjurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

“VVhen the district court dismisses the petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a [certificate of appealability] should issue when the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a



                                                     4
               ______




valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court erred in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). “Where a plain procedural bar is present and the district court is corect to invoke it to

dispose of the case, a reasonable jurist could not conclude either that the district court erred   ...   or

that the petition should be allowed to proceed further.” Id. For the reasons expressed above,

Petitioner’s habeas petition is clearly time barred and Petitioner has failed to show that he is

entitled to equitable tolling. As such, jurists of reason could not debate this Court’s dismissal of

Petitioner’s habeas petition as time barred, and Petitioner’s habeas petition does not warrant

encouragement to proceed further. Petitioner is tluis denied a certificate of appealability.

        11. In conclusion, Petitioner’s habeas petition is DISMISSED as time barred and Petitioner

is DENIED a certificate of appealability. An appropriate order follows.




                 /                                     J S. .LIN iES,
Date: March             ,   2019                      jif Judge, United States District Court




                                                  5
